COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Felton and Kelsey
Argued at Salem, Virginia


RODNEY O. ANTHONY
                                                              MEMORANDUM OPINION* BY
v.     Record No. 0986-02-3                                  JUDGE ROBERT J. HUMPHREYS
                                                                 DECEMBER 16, 2003
COMMONWEALTH OF VIRGINIA



                      FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                              J. Samuel Johnston, Jr., Judge

               William F. Quillian, III, for appellant.
               Paul C. Galanides, Assistant Attorney General (Jerry W. Kilgore,
               Attorney General; John H. McLees, Senior Assistant Attorney
               General, on brief), for appellee.


       Rodney O. Anthony appeals his conviction, after a jury trial, for felony escape from

custody, in violation of Code § 18.2-478. Anthony contends that the trial court erred in finding

the evidence sufficient to support the conviction because “the only violation for which he [was]

being apprehended [was] a traffic violation.”1 For the reasons that follow, we affirm the

judgment of the trial court.


       * Pursuant to Code § 17.1-413, this opinion is not designated for publication. Further,
because this opinion has no precedential value, we recite only those facts essential to our
holding.
       1
         Anthony was also charged with attempting to deprive a deputy of his stun gun (in
violation of Code § 18.2-57.02), obstruction of justice (in violation of Code § 18.2-460), driving
on a suspended license (in violation of Code § 46.2-301), and failure to display headlights (in
violation of Code § 46.2-1030). The jury found Anthony not guilty of the charge related to the
stun gun. The circuit court remanded the misdemeanor charges of obstruction of justice, driving
on a suspended license, and failure to display headlights to the general district court. Those
charges were later reinstated on the circuit court’s docket for final disposition. The circuit court
ultimately dismissed the obstruction of justice charge and imposed sentence for the remaining
charges.
          Before reaching the merits of Anthony’s argument, we note that the Commonwealth

contends Anthony failed to preserve the issue because he failed to renew his motion to strike at

the close of the evidence and because his motion to set aside the verdict was too narrow to

encompass the issue. We agree that we are precluded from considering Anthony’s argument on

appeal for three reasons.

          First, although Anthony made a motion to strike at the close of the Commonwealth’s

evidence, when the trial court overruled the motion, Anthony proceeded to put on his own

evidence. At the conclusion of his evidence, Anthony did not renew his motion to strike. “It is

well settled . . . that when a defendant elects to present evidence on his behalf, he waives the

right to stand on his motion to strike the evidence made at the conclusion of the

Commonwealth’s case.” White v. Commonwealth, 3 Va. App. 231, 233, 348 S.E.2d 866, 867

(1986).

          Second, although Anthony renewed the arguments he had made in support of his motion

to strike in closing argument before the jury, we have long recognized that “in a jury trial, the

closing argument is addressed to the jury, not the trial judge, and does not require the trial judge

to rule on the evidence as a matter of law.” Campbell v. Commonwealth, 12 Va. App. 476, 481,

405 S.E.2d 1, 3 (1991). Thus, because “[t]he goal of the contemporaneous objection rule is to

avoid unnecessary appeals, reversals and mistrials by allowing the trial judge to intelligently

consider an issue and, if necessary, to take corrective action,” id. at 480, 405 S.E.2d at 2, we

have recognized that renewing arguments in support of a motion to strike in this manner does not

preserve a sufficiency issue for purposes of appeal.

          Finally, while the record reflects that Anthony made a motion to set aside the verdict

before the court sentenced him, we have held that only “[a] proper motion to set aside a verdict

will preserve for appeal a sufficiency of the evidence question.” Brown v. Commonwealth, 8

Va. App. 474, 480, 382 S.E.2d 296, 300 (1989) (citing McGee v. Commonwealth, 4 Va. App.
                                                 -2-
317, 321, 357 S.E.2d 738, 739-40 (1987) (holding that a motion to set aside a guilty verdict is

adequate to challenge the sufficiency of the evidence)) (emphasis added); see also White v.

Commonwealth, 21 Va. App. 710, 720, 467 S.E.2d 297, 302 (1996) (holding, in the context of a

motion to set aside the verdict, that “[a] general objection that the verdict is contrary to the law

and the evidence fails to identify with specificity in what respect the defendant considers the

evidence to be deficient”).

        In his motion to set aside the verdict Anthony “renew[ed] [his] motions made previously

on the . . . charge of escape,” stating:

                Ah – in effect, basically, indicating that at the very most all we had
                before the Court is a misdemeanor escape and ask the Court to set
                aside the felony verdict.

In response, the trial court ruled as follows:

                Now, I couldn’t agree more. I wouldn’t have convicted him of the
                felony stun gun either. I thought it was a very appropriate verdict.
                Not that I would second-guess the jury. I think they hit it right on
                the head and it was an escape.

                Just for this record – I think Officer [Rodney] Thompson’s- I think
                the jury’s found him [sic] – treated him fairly. I’m not going to
                alter the verdict.

        It is clear from this colloquy that Anthony did not challenge the sufficiency of the

evidence as to the felony escape charge on the grounds of whether or not he was in custody for a

“criminal offense,” nor did the trial court understand him to be making such an argument.

Instead, Anthony apparently abandoned that argument and contended only that the evidence was

merely sufficient to support a conviction of “misdemeanor escape.”2 Accordingly, we find that

Anthony failed to specify, in his motion to set aside the verdict, the grounds upon which he now

relies for purposes of appeal. We thus hold that we are precluded from considering Anthony’s


        2
         Indeed, the statutes proscribing felony and misdemeanor escape each contain elements
requiring that a defendant be lawfully in custody for some type of criminal offense – be it a
misdemeanor or a felony offense. See Code §§ 18.2-478 and 18.2-479.
                                                 -3-
arguments in this regard. See Rule 5A:18; see also Day v. Commonwealth, 12 Va. App. 1078,

1080, 407 S.E.2d 52, 54 (1991) (noting that a motion to set aside the verdict must state the

question with sufficient particularity to submit the issue to the trial court).3 Finding no reason on

this record to consider Anthony’s argument pursuant to one of the available exceptions to Rule

5A:18, we affirm the judgment of the circuit court.

                                                                                           Affirmed.




       3
          We also decline to consider the issue Anthony raised during oral argument, concerning
whether or not Anthony was in “custody” at the time of the escape. In his petition for appeal to
this Court, Anthony did not seek review on this ground. Indeed, Anthony’s only Question
Presented in his petition for appeal was “[w]hether a person can be convicted of committing an
escape as proscribed by Virginia Code Sections 18.2-478 or 18.2-479 when the only violation for
which he is being apprehended is a traffic infraction[.]” Consequently, we limit our attention to
this issue. See Rule 5A:12.
                                                -4-